Citation Nr: 0018349	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-08 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1954.  The veteran died on June [redacted], 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 decision by the New York, New York 
Regional Office (RO) of the VA.  


FINDINGS OF FACT

1.  The veteran and Y.C. married in October 1954 and divorced 
in November 1983.

2.  The appellant and C.J. married in October 1962 and 
divorced in August 1977.

3.  The appellant and the veteran entered into a ceremonial 
marriage within one year prior to his death in June 1997.

4.  The appellant and the veteran continuously cohabited in 
the State of New York for at least 15 years prior to the 
veteran's death in 1997.

5.  Common-law marriage is not recognized as valid in the 
State of New York.

6.  The appellant has shown that she had no knowledge of the 
legal impediment to common-law marriage in the State of New 
York

7.  The veteran and the appellant held themselves out as 
husband and wife for many years prior to the veteran's death; 
the appellant entered into her common-law marriage to the 
veteran without knowledge of the legal impediment which 
prohibited such a union; the appellant cohabited with the 
veteran continuously from the date of the attempted marriage 
(common law) until his death; and no other claimant has been 
found to be entitled to gratuitous VA death benefits.


CONCLUSION OF LAW

The appellant is the surviving spouse of the veteran for the 
purpose of VA benefits.  38 U.S.C.A. §§ 101(1), (31), 1541 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).

The Board will review the record with regard to the history 
of the relationship between the veteran and the appellant.

The veteran and Y.C. married in October 1954 and divorced in 
November 1983. According to the divorce decree, the veteran 
abandoned Y.C. and moved out of their marital home in 
September 1974.  

In a November 1984 rating decision, service connection was 
granted for status post orchiectomy, rated as 10 percent 
disabling, and the veteran was also awarded entitlement to 
nonservice-connected pension benefits.  The veteran elected 
to receive the pension benefits as the greater award.  In 
March 1993, he was further awarded entitlement to special 
monthly pension benefits based on his need for aid and 
attendance due to blindness.  In nine annual Eligibility 
Verification Reports (EVRs) dated from February 1986 through 
January 1997, the veteran reported that he was not married 
and/or divorced.  

On April 20, 1997, the veteran and the appellant married in a 
marital ceremony in the State of New York.  In May 1997, the 
veteran requested that the appellant be added to his VA 
pension award.  On June [redacted], 1997, the veteran died of 
cardiac arrest due to hepatic failure due to hepatic carcinoma.  
The appellant was listed as his surviving spouse.  

In June 1997, the appellant applied for VA death benefits.  
At that time, she indicated that she was married to the 
veteran in April 1997, but that they had been living together 
as man and wife for over 23 years.  She submitted copies of 
their marriage certificate; his divorce decree; her own 
divorce decree which showed that the appellant and C.J. 
married in October 1962 and divorced in August 1977; and 3 
statements from individuals from the community who knew the 
veteran and the appellant as a couple and believed that they 
were married for "10 years," "20 years," and "many 
years," respectively.  

In August 1997, the appellant's claim for VA death benefits 
was denied because she had been married to the veteran for 
less than one year prior to his death.  The appellant 
appealed that determination.  

In November 1997, the appellant asserted that she and the 
veteran had been common-law spouses for many years prior to 
his death.  She maintained that even though the State of New 
York does not recognize common law marriages, that she was 
unaware of this fact.  In fact, she indicated that a while 
ago, she and the veteran sought to buy a home and were told 
by the loan officer that they would be considered common-law 
spouses because they had been together for so long.  She 
related that prior to the veteran's death, they decided that 
they wanted to have a formal wedding ceremony, that this was 
the veteran's last wish, which is why they were married 
ceremonially after so many years of being common-law spouses.  
In a later statement, the appellant indicated that she and 
the veteran had resided together since September 1982.  

In July 1999, the appellant testified at a personal hearing 
before a hearing officer at the RO.  At that time, she 
related that she and the veteran had visited Maine, New 
Hampshire, and Vermont during the many years that they were 
together.  She related that they did not have a joint banking 
account because she paid the bills in cash or by money 
orders.  She related that they were well known in the 
community as husband and wife.  In support of her 
contentions, she submitted 4 lay statements.  These 
statements showed that the appellant had paid a bill for home 
furnishings in cash and had visited Vermont and Maine as 
husband and wife.  

A "surviving spouse" of a veteran who served during wartime 
may be eligible to receive VA death pension benefits.  38 
U.S.C.A. § 1541 (West 1991).  38 U.S.C.A. § 101(3) (West 
1991) states that the term "surviving spouse" means a 
person who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
Additionally, the law provides that a spouse is a person of 
the opposite sex who is a husband or wife.  38 U.S.C.A. § 
101(31) (West 1991); 38 C.F.R. § 3.50(c) (1999).  A wife is a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) (1999).  38 C.F.R. § 3.50(a) (1999).  
For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j) (1999).  In pertinent part, for VA death benefits 
purposes, the veteran must have been married to the appellant 
for over one year or for any period of time if a child was 
born of the marriage.  38 C.F.R. § 3.54 (1999).  The 
appellant has the burden to establish her status as a 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a) (1999).  

The record shows that the veteran did not report that the 
appellant was his common-law spouse during his lifetime.  In 
his EVRs, he reported that he was unmarried.  There is also 
no documentary proof, such as joint billing accounts, which 
showed that the veteran and the appellant presented 
themselves as a married couple prior to their ceremonial 
marriage.  However, the Board notes that the record includes 
several statements from individuals from the community in 
which the veteran and the appellant lived which essentially 
stated that the veteran and the appellant held themselves out 
as husband and wife for many years and were accepted in their 
community as a married couple.  Those individual include at 
least one creditor.  It is not disputed that they cohabited 
for many years until the veteran's death.  When they traveled 
together, they always presented themselves as a married 
couple as verified by supporting statements, even though they 
apparently did not visit areas which recognize common-law 
marriage.  

The Board finds that in this case, the positive evidence 
narrowly outweighs the negative evidence that the veteran and 
the appellant were common-law spouses for many years prior to 
their ceremonial marriage.  The Board places greater 
probative weight on the appellant's statements as well as the 
supporting lay statements than on the EVRs or lack of 
additional evidence of common law marriage.  Although the 
Board notes that the veteran failed to report having a spouse 
to VA, and, thus, did not hold himself out as the appellant's 
husband in that regard, he apparently did present himself to 
their community at large as her husband and they were 
accepted as a married couple within their community.  
Likewise, although the appellant and the veteran entered into 
a ceremonial marriage within one year prior to his death in 
June 1997, the Board does not find this factor to mean that 
either one of them did not consider themselves "married" 
prior to that time as the Board finds plausible and credible 
the appellant's contentions that the veteran simply wanted to 
participate in such a ceremony prior to his impending death.  
In light of the foregoing, the Board finds that the criteria 
set forth in 38 C.F.R. § 3.205(a) (1999) is satisfied.

In addition, where an attempted marriage (common-law) is 
invalid by reason of legal impediment, VA laws allow for 
certain attempted marriages to be nevertheless "deemed valid" 
if specific legal requirements are met.  Basically, such an 
attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52 (1999).  If the provisions of 38 
C.F.R. § 3.205(a) (1999) are satisfied as well as those of 38 
C.F.R. § 3.52 (1999), the claimant's signed statement that 
she had no knowledge of an impediment to a marriage to the 
veteran will be accepted as proof of the fact, in the absence 
of information to the contrary.  38 C.F.R. § 3.205(c) (1999).  
The term "legal impediment" was interpreted in an opinion of 
VA Office of the General Counsel, VAOPGCPREC 58-91 (O.G.C. 
Prec. 58-91), to include the requirement of a marriage 
ceremony by a jurisdiction which does not recognize common-
law marriages.  During the pendency of the appellant's 
appeal, the Court of Veterans Appeals (Court) issued new 
directives in this regard in Colon v. Brown, 9 Vet. App 104 
(1996).  Specifically, in cases such as the appellant's, the 
appellant must be given an opportunity to submit a signed 
statement pursuant to 38 C.F.R. § 3.205(c) (1999), indicating 
that she had no knowledge of an impediment to the marriage.  
The Court indicated that if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.

In this case, there was a legal impediment to the common-law 
marriage of the veteran and the appellant.  That is, New York 
State does not recognize such marriages.  In this regard, the 
Board notes that the appellant has specifically submitted a 
statement in which she asserted that she did not realize that 
the State of New York does not recognize common-law 
marriages.  Further, there is no evidence that the appellant 
was aware that the State of New York does not recognize 
common-law marriages prior to her claim.  Even though she and 
the veteran did participate in a marriage ceremony in 1997, 
this does not prove that they did so because they knew that 
common law marriage was not recognized in New York State; 
rather, as noted, it was simply a ceremony that they engaged 
in for emotional reasons.  As such, the Board will accept 
this statement as evidence that the appellant was ignorant 
that a legal impediment (that common-law marriages are not 
recognized in the State of New York) prohibited her and the 
veteran from entering into such a marriage.

Thus, the Board accepts as evidence the appellant's statement 
that she had no knowledge of the legal impediment to common-
law marriage in the State of New York.

The Board notes the requirements of 38 C.F.R. § 3.52 (1999) 
for a "deemed valid" marriage have also been satisfied.  
The evidence of record supports findings that that the 
attempted marriage (common law) occurred one year or more 
before the veteran died; the appellant entered into the 
marriage without knowledge of any legal impediment; and the 
appellant cohabited with the veteran continuously from the 
date of the attempted marriage until his death.  In addition, 
no other claimant has been found to be entitled to gratuitous 
VA death benefits.

In light of the foregoing, the Board may conclude that the 
appellant and the veteran had a common-law marriage at the 
time of the veteran's death, and the appellant is the 
surviving spouse of the veteran.  38 U.S.C.A. §§ 101(1), 
(31), 1541 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.205 (1999).





ORDER

The appellant is recognized as the surviving spouse of the 
veteran for VA purposes, and the appeal is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

